  8:21-cv-00021-JFB-MDN Doc # 65 Filed: 04/12/21 Page 1 of 1 - Page ID # 551




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


SOUTH SIOUX CITY, NEBRASKA,
                      Plaintiff,
       vs.                                                       8:21CV21
BIG OX ENERGY-SIOUXLAND, LLC, BIG
OX ENERGY, INC., 2014 ACQUISITIONS
10 LLC, WELLS FARGO TRUST
COMPANY, N.A., FEDERATED MUTUAL                                   ORDER
INSURANCE COMPANY, FEDERATED
LIFE INSURANCE COMPANY,
FEDERATED SERVICE INSURANCE
COMPANY, ASSURITY LIFE INSURANCE
COMPANY, CATHOLIC ORDER OF
FORESTERS, NASSAU LIFE INSURANCE
COMPANY, and PHL VARIABLE LIFE
INSURANCE COMPANY,
                      Defendants.




       This matter is before the Court on defendants’ motions to dismiss, Filing Nos. 12

and 15. Following the filing of these motions, plaintiff filed an amended complaint, Filing

No. 39. Upon review, the Court finds that these motions (Filing Nos. 12 and 15) are now

moot, as new motions have been filed relating to the amended complaint.

       Therefore, it is ordered that defendants’ motions to dismiss, Filing Nos. 12 and 15,

are denied as moot.

       Dated this 12th day of April, 2021.
                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
